                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

DEKATOR LANE NUNLEY,                             )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       Case No. CIV-21-309-J
                                                 )
STEPHENS COUNTY, et al.,                         )
                                                 )
               Defendants.                       )

                                            ORDER

       Plaintiff Dekator Lane Nunley, a pretrial detainee appearing pro se and in forma pauperis,

filed a complaint under 42 U.S.C. § 1983 alleging various constitutional violations. The matter

was referred to United States Magistrate Judge Shon T. Erwin for initial proceedings consistent

with 28 U.S.C. § 636. [Doc. No. 4]. On May 25, 2021, Judge Erwin issued a Report and

Recommendation recommending that the Court: (1) dismiss, with prejudice, any claim seeking the

initiation of criminal charges against any Defendant; (2) dismiss, without prejudice, any claim for

harassment/verbal abuse; (3) dismiss, without prejudice, any official claim for monetary damages

for excessive force; and (4) conclude that Plaintiff has stated a claim against Defendants Barry

Rohrbough and Katie Jones for excessive force in their individual capacities, limited to the

recovery of monetary damages. [Doc. No. 6]. Plaintiff was advised of his right to object to the

Report and Recommendation by June 11, 2021. No objection has been filed. Plaintiff has

therefore waived any right to appellate review of the factual and legal issues in the Report and

Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 6],

DISMISSES, with prejudice, any claim seeking the initiation of criminal charges against any

Defendant; DISMISSES, without prejudice, any claim for harassment/verbal abuse and any
official claim for monetary damages for excessive force; and CONCLUDES that Plaintiff has

stated a claim against Defendants Rohrbough and Jones for excessive force in their individual

capacities, limited to the recovery of monetary damages.

       IT IS SO ORDERED this 8th day of July, 2021.




                                               2
